Citation Nr: 1008272	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska, which denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disorder.  


FINDING OF FACT

The Veteran is not shown to have a current bilateral hearing 
loss disability for VA purposes.


CONCLUSION OF LAW

A bilateral hearing loss disorder was neither incurred in, 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).



        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2008.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the February 2008 letter also satisfied the requirements 
of Dingess and informed the Veteran of how VA determines the 
disability rating and effective date elements of a claim. 

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service private 
and VA treatment records, and a VA examination report dated 
March 2008.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any available treatment records that he 
wished to have considered that have not already been obtained 
and added to the claims folder.

Regarding the March 2008 VA examination, the Board notes that 
the examination report shows that the examiner reviewed the 
claims folder, including the Veteran's complete service and 
post-service treatment records, elicited from the Veteran his 
history of hearing loss symptomatology, and provided clinical 
findings detailing the results of his examination.  
Accordingly, the Board concludes that the examination report 
in this case is adequate upon which to base a decision.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.



II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain organic diseases 
of the nervous system, such as sensorineural hearing loss, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

III. Analysis

The Veteran contends that he has a current bilateral hearing 
loss disorder that stems from active duty service.  
Specifically, he argues that he suffered acoustic trauma 
while working as an aviation engineer on jet engines and on 
flight decks of aircraft carriers with limited use of hearing 
protection.  See VA examination report, March 2008.

As an initial matter, the Board notes that during the 
Veteran's October 1968 service enlistment examination, 
audiological puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-5
-10
-5
-5
-10

As the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, the criteria 
for hearing loss as described under 38 C.F.R. § 3.385 were 
not met bilaterally.

A review of the Veteran's service treatment records shows no 
evidence that he ever complained of, sought treatment for, or 
was diagnosed with a hearing loss disorder during service.  
In May 1972, although he was seen while aboard the U.S.S. 
Kennedy for complaints of right ear pain, it was noted that 
the right ear was slightly red with slight retraction and the 
left ear was clear.  The diagnosis was water behind the left 
ear.  All other findings were within normal limits.



At his November 1972 separation examination, audiological 
puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
0
5
5
5

Again, because the auditory threshold did not reach a level 
of 40 decibels or greater for any of the frequencies, the 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met bilaterally.

The claims folder shows that, following service, there is no 
evidence that the Veteran sought treatment for, or was 
diagnosed with a hearing loss disorder until he applied for 
service connection in January 2008.

In March 2008, pursuant to his claim for service connection, 
the Veteran was afforded a VA audiology examination.  He told 
the examiner that his chief complaint was difficulty hearing 
when unable to see the speaker.  He reported that he had been 
exposed to acoustic trauma in service with limited use of 
hearing protection, and denied any occupational noise 
exposure following service.  He did, however, admit that he 
occasionally went hunting.  He also denied any family history 
of hearing loss problems, but said that he occasionally 
experienced earaches accompanied by allergy problems.  Upon 
examination, audiological puretone thresholds were measured 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
10
10
20
LEFT
20
15
10
25
25

The examiner noted that the average hearing in the Veteran's 
right ear was 11.25 decibels, and the average hearing in his 
left ear was 18.75 decibels.  Maryland CNC word recognition 
was 96 percent in the right ear and 100 percent in the left 
ear.  

Because the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, there were 
not three frequencies 26 decibels or greater, and the speech 
recognition scores using the Maryland CNC Test were not less 
than 94 percent, the criteria for hearing loss as described 
under 38 C.F.R. § 3.385 were not met for either ear.  
Instead, the examiner opined that the Veteran's puretone 
thresholds were consistent with clinically normal hearing 
though 4000 Hertz, sloping to a mild sensorineural hearing 
loss at 6000 and 8000 Hertz bilaterally.  He explained that, 
although there was no ratable hearing loss bilaterally for VA 
purposes, and the puretone thresholds were within normal 
limits bilaterally at separation from service, a comparison 
to enlistment puretone thresholds showed a 10 decibel shift 
across frequencies in the right ear, and a 10-20 decibel 
shift across frequencies in the left ear.  Therefore, he 
concluded that the Veteran's hearing thresholds bilaterally 
had been aggravated by military noise exposure.  Nonetheless, 
he concluded that the Veteran did not currently have a 
hearing loss disorder for VA compensation purposes.

IV. Conclusion

Having reviewed the complete claims folder, the Board finds 
that the preponderance of the evidence of record is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss disorder.  As noted above, there is no 
competent evidence that the Veteran was diagnosed with a 
hearing loss disorder for VA purposes during service or at 
service separation.  There is also no competent evidence that 
a hearing loss disorder was diagnosed within the one-year 
presumptive period following service.  Furthermore, there is 
no indication in the Veteran's private or VA treatment 
records of any complaints of, treatment for, or diagnosis of 
a hearing loss disorder as defined by 38 C.F.R. § 3.385 since 
his separation from service, including no competent evidence 
that he has a current diagnosis of a bilateral hearing loss 
disorder.  Although the VA examiner concluded that the 
Veteran's hearing had been aggravated bilaterally by military 
noise exposure, the results of the puretone thresholds did 
not reveal a hearing loss for VA purposes as defined under 38 
C.F.R. § 3.385.  As noted above, the threshold requirement 
for service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden v. 
Principi, supra.

The Board is cognizant that the Veteran is competent to 
report having been exposed to loud noise in service and to 
describe experiencing difficulty hearing, and can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362.  However, his lay statements are 
not competent to establish that he has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385, which requires 
that the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz be 40 decibels or greater; or 
that the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or that speech recognition scores using 
the Maryland CNC Test be less than 94 percent.  Thus, this is 
not a case in which the Veteran's lay statements, alone, can 
establish the presence of a current hearing loss disability.

Finally, the Board notes the Veteran's contention that VA is 
using "fabricated evidence" to deny his claim, as he now 
claims that he did not undergo a hearing acuity test at 
service separation.  See VA Form 9, June 2008.  In this 
regard, the Board notes that the test results for the 
Veteran's service enlistment and separation examinations come 
directly from his service treatment records, which were 
furnished by the United States Service Department and are 
available to the Veteran as well.  These records specifically 
show that the Veteran did in fact undergo a hearing acuity 
test at separation on November 30, 1972.  Neither the Service 
Department, nor VA have any incentive to fabricate any 
information from the Veteran's service treatment reports.  
Furthermore, as discussed, the basis of the denial of his 
claim is primarily the lack of competent medical evidence 
establishing that he meets the criteria for a current 
disability under 38 C.F.R. § 3.385, and the results of his 
most recent VA examination are the most probative evidence in 
that regard. 

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disorder.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the "benefit-of-
the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, 
that rule is not applicable in this case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


